Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2019/0043560 related to a memory circuit has compute-in-memory circuitry that enables a multiply-accumulate (MAC) operation based on shared charge. Row access circuitry drives multiple rows of a memory array to multiply a first data word with a second data word stored in the memory array. The row access circuitry drives the multiple rows based on the bit pattern of the first data word. Column access circuitry drives a column of the memory array when the rows are driven. Accessed rows discharge the column line in an accumulative fashion. Sensing circuitry can sense voltage on the column line. A processor in the memory circuit computes a MAC value based on the voltage sensed on the column. The prior art of record does not teach at least “a set of switches configured to electrically couple the sets of voltages to corresponding wordlines of the group of memory cells storing the multiplicand for a duration of a pulse width of an input signal, wherein a multiplier is encoded as the pulse width of the input signal; and a bitline of the group of memory cells to receive a current corresponding to a single multiplication operation product of the multiplicand stored in the group of memory cells and the multiplier encoded as the set of voltages coupled to the corresponding wordlines of memory cells for the duration of the pulse width of the input signal;” as recited in claims 1 and 10.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182